AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                     Page 1 of       3        Pages


                                                                                                                   ~,,-
                                                                                                                    - :.~ Eo:···._
                                                                                                                  ''Jt~E: re ;_.
                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                                                                             fl
                                                           Eastern District of California
                                                                                                                OCT O7 2019
                                                                                                       CLERK U s D1Sn11CT COURT
                                                                                                     E A S T E R ~ OF CALIFORNIA
                    United States of America                             )                           BV             DEPUTY cl'\=.R,
                               v.                                        )
                  ANDRES BERMUDEZ, JR.                                   )        CaseNo. 5:19-mj-00041-JLT
                                                                         )
                                                                         )
                              Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may imp9se.

      Jhe defendant must appear at:               United States District Court, Southern District of Texas
                                                                                            Place
       United States Courthouse, 600 E. Harrison St., Brownsville, TX 78520 before Magistrate Judge Ronald G. Morgan

      on                                                          10/28/2019 at 08:30 AM
                                                                        Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
AO 1998 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                                      Page   Wof [iJ Pages
                                                ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

•     (6)         The defendant is placed in the custody of:

                        Name of person or organization

            who agrees (a) to supervise the defendant in accordance with all conditions ofrelease, (b) to use every effort to assure the appearance of the
            defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
            release or disappears.

                     SIGNED:--~---------
                                       CUSTODIAN
•     (7)         The defendant shall:
      0           (a)     comply with all terms and conditions of probation/supervised release;

      0           (b)     report in person to the Probation Office no later than 10/28/2019 in the Southern District of Texas.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                  Page_3
                                                                                                              _ _ _ of     3   Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      · Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed .. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term_ of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, o·r both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive .. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                    Defendant's Signature




                                                Directions to the U~ited States Marshal

( [Z])   The defendant is ORDERED released after processing.




Date: _ _( D~/1____._..}J-->-~_
                                                          ~l-~~
                                                          Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                    Printed name and title




                                                                    (
                    DISTRIBUTION:      COURT       DEFENDANT    PRETRIAL SERVICE    U.S. ATTORNEY           U.S. MARSHAL
